815 F.2d 703
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Darwin GRAVITT, Plaintiff-Appellant,v.Everett ELKINS, Defendant-Appellee.
No. 87-1029.
United States Court of Appeals, Sixth Circuit.
March 13, 1987.

Before LIvELY, Chief Judge, BOGGS, Circuit Judge, and CELEBREZZE, Senior Circuit Judge.

ORDER

1
This matter is before the Court upon consideration of appellant's motion for appointment of counsel.


2
A review of the record indicates that the judgment of the district court entered October 1, 1986.  A motion for reconsideration was served on October 8, 1986.  This timely served Rule 59(e), Federal Rules of Civil Procedure, motion tolled the appeals period.  Rule 4(a)(4), Federal Rules of Appellate Procedure.  Appellant filed notices of appeal on October 10, 1986, (appeal number 86-1971) and December 22, 1986 (appeal number 87-1029).  No ruling on the motion for reconsideration was made prior to the filing of the notices of appeal.  Appeal number 86-1971 was dismissed by this Court as premature on December 29, 1986.  Appeal number 87-1029 is also premature.


3
The motion for reconsideration served seven days after entry of the judgment tolled the appeals period.  Rule 4(a)(4), Federal Rules of Appellate Procedure.  Notices of appeal filed before the ruling on the time tolling motion have no effect.  Griggs v. Provident Consumer Discount Co., 459 U.S. 56 (1982).


4
It is ORDERED that the motion for counsel be denied and that appeal number 87-1029 be dismissed as premature.  Rule 9(b)(1), Rules of the Sixth Circuit.